Citation Nr: 0942157	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
type II diabetes mellitus, to include as a result of exposure 
to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and Veteran's grandson


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 30 days in order to allow for the submission of 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).  Later in 
August 2009, additional evidence was submitted by the 
Veteran.

For reasons explained below, the issue of entitlement to 
service connection for 
type II diabetes mellitus on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The March 2002 rating decision that determined that new 
and material evidence was not submitted to reopen the claim 
of entitlement to service connection for 
type II diabetes mellitus was not appealed and is final.

2.  Some of the evidence received since that March 2002 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for type II diabetes mellitus.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for type II 
diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim 
for service connection for type II diabetes mellitus and the 
need to remand the claim on the merits for additional 
evidence, the Board finds that no discussion of VCAA 
compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for type II diabetes mellitus was 
previously denied by rating decisions in August 1999 and 
March 2002.  In August 1999, the claim was denied because 
there was no evidence that type II diabetes mellitus was 
incurred in or caused by the Veteran's service.  In March 
2002, the claim was denied because the evidence submitted was 
not new and material.

The evidence received subsequent to the March 2002 rating 
decision includes a "buddy" statement from a fellow soldier 
(J.W.C.), photographs, and sworn testimony from the Veteran.

In his May 2005 statement, J.W.C. contended that he was 
stationed with the Veteran at the Davis-Monthan Air Force 
Base in Tucson, Arizona from 1963 to 1966.  J.W.C. recalled 
that, in April 1966, he flew to Hawaii on a KC-135 aircraft 
with a group of people (including the Veteran) who were going 
on temporary duty (TDY) to Vietnam.  While J.W.C. reported 
that he himself stayed in Hawaii, he noted that the rest of 
the Veteran's group continued on to Vietnam.

The Veteran has submitted photographs which allegedly 
document his time served in Vietnam.  The photographs, some 
which are dated in June 1966 and August 1966, depict images 
such as the Veteran standing in front of a plane, posing in 
front of piles of sandbags, and standing next to a trash can 
presumably with Vietnamese writing on it.  The Veteran also 
submitted a photograph of a blue dress which he claimed to 
have brought back from Vietnam for his wife, though the 
submitted image does not show a tag or any other sort of 
visible identification on the dress.

At his August 2009 hearing, the Veteran testified that he 
served two tours of temporary duty in Vietnam -the first in 
1965 for 91 days, and the second in 1966 for 121 days.  (On 
his January 2006 VA Form 9, he specified that his first tour 
in Vietnam took place from April 15, 1965 to July 14, 1965, 
and that his second tour in Vietnam took place from April 21, 
1966 to September 14, 1966.)  For both tours, he alleged that 
he traveled with his unit, which was first named the 4080th 
Strategic Reconnaissance Wing and then was renamed the 100th 
Strategic Reconnaissance Wing while the Veteran was a member 
of that unit.  He testified that he served as an aircraft 
electrician while in Vietnam and that he had a top-secret 
security clearance to perform repairs on the U2 spy plane 
there.  The Veteran alleged that he was stationed in Bien Hoa 
during both tours at the time of the Tet Offensive, and 
claimed that he was in Bien Hoa at the time of an incident 
when ten airplanes were blown up in 1965.  He also described 
making some trips up to Saigon on the Ho Chi Minh Trail as 
part of his military duties.  The Veteran also stated that he 
reenlisted twice in Vietnam - once in 1966 at Bien Hoa, and 
once in 1970 at Cam Ranh Bay.

The Board notes that, under current VA law, type II diabetes 
mellitus is a disability which has been deemed associated 
with herbicide exposure.  Such disability shall be service-
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  For service 
connection to be granted under these provisions, type II 
diabetes mellitus shall have become manifest to a degree of 
10 percent or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

As the Veteran has submitted evidence to support his argument 
that he served in the Republic of Vietnam during the Vietnam 
era, and presuming the credibility of such evidence for the 
sole purpose of determining whether new and material evidence 
has been received, the Board finds that the new evidence 
relates to unestablished facts and raises a reasonable 
possibility of substantiating the claim.  Thus, such evidence 
is new and material, and the claim for service connection for 
type II diabetes mellitus is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for type II diabetes 
mellitus is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for type II 
diabetes mellitus.

The Veteran contends that he is entitled to service 
connection for type II diabetes mellitus as result of 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  At his August 2009 hearing, the Veteran testified 
that he served two tours of temporary duty in Vietnam-the 
first in 1965 for 91 days, and the second in 1966 for 121 
days.  (On his January 2006 VA Form 9, he specified that his 
first tour in Vietnam took place from April 15, 1965 to July 
14, 1965, and that his second tour in Vietnam took place from 
April 21, 1966 to September 14, 1966.)  For both tours, he 
alleged that he traveled with his unit, which was first named 
the 4080th Strategic Reconnaissance Wing and then was renamed 
the 100th Strategic Reconnaissance Wing while the Veteran was 
a member of that unit.  He testified that he served as an 
aircraft electrician while in Vietnam and that he had a top-
secret security clearance to perform repairs on the U2 spy 
plane there.  The Veteran alleged that he was stationed in 
Bien Hoa during both tours at the time of the Tet Offensive, 
and claimed that he was in Bien Hoa at the time of an 
incident when ten airplanes were blown up in 1965.  He also 
described making some trips up to Saigon on the Ho Chi Minh 
Trail as part of his military duties.  The Veteran also 
stated that he reenlisted twice in Vietnam - once in 1966 at 
Bien Hoa, and once in 1970 at Cam Ranh Bay.

Competent medical evidence reflects that the Veteran has been 
diagnosed with type II diabetes mellitus.  The record shows 
that the Veteran was initially diagnosed with borderline 
diabetes mellitus in June 1989 and then diagnosed with 
uncontrolled diabetes in March 1993, as documented by private 
treatment records.  However, VA treatment records dated in 
November 2000 and May 2001 reflect that the Veteran was 
initially diagnosed with type II diabetes mellitus in 1987, 
when he was admitted to a private facility (Orange Park 
Medical Center in Florida) for one week to receive treatment 
for high blood sugar.  At his August 2009 hearing, the 
Veteran testified that he was hospitalized by a private 
physician for four days in 1987 to bring down his blood 
sugar.  

Service treatment records are negative for any complaints, 
diagnosis, or treatment of type II diabetes mellitus.  
Service personnel records confirm that the Veteran completed 
two temporary tours of foreign service duty in Southeast Asia 
while serving with the 4080th Strategic Reconnaissance Wing 
(which was redesignated as the 100th Strategic Reconnaissance 
Wing on June 25, 1966).  The Veteran's service personnel 
records show that his first TDY tour ran for 91 days from 
April 15, 1965 to July 14, 1965, and that his second TDY tour 
ran for 147 days from April 21, 1966 to September 14, 1966.  
(The Board notes that these are the exact dates that the 
Veteran cited in his January 2006 VA Form 9.)  However, 
service personnel records do not provide sufficient evidence 
to show that the Veteran was stationed in Vietnam during 
either of these two TDY tours or at any other time during the 
Vietnam era.  While his DD Form 214 confirms that he was 
awarded a Vietnam Service Medal with two bronze service stars 
and a Republic of Vietnam Campaign Medal, the Board notes 
that these decorations are not sufficient, in and of 
themselves, to prove that the Veteran served in-country in 
the Republic of Vietnam.

In a May 2005 "buddy" statement, fellow soldier J.W.C. 
contended that he was stationed with the Veteran at the 
Davis-Monthan Air Force Base in Tucson, Arizona from 1963 to 
1966.  J.W.C. recalled that, in April 1966, he flew to Hawaii 
on a KC-135 aircraft with a group of people (including the 
Veteran) who were going on TDY to Vietnam.  While J.W.C. 
reported that he himself stayed in Hawaii, he noted that the 
rest of the Veteran's group continued on to Vietnam.

The Veteran also submitted photographs which allegedly 
document his time served in Vietnam.  The photographs, some 
which are dated in June 1966 and August 1966, depict images 
such as the Veteran standing in front of a plane, posing in 
front of piles of sandbags, and standing next to a trash can 
with Vietnamese writing on it.  The Veteran also submitted a 
photograph of a blue dress which he claimed to have brought 
back from Vietnam for his wife, though the submitted image 
does not show a tag or any other sort of visible 
identification on the dress.

As service personnel records have confirmed the specific 
dates when the Veteran completed TDY tours in Southeast Asia, 
the Board is of the opinion that sufficient information has 
been provided to attempt to verify, through official sources, 
whether the Veteran's unit entered the Republic of Vietnam at 
any time during those two tours of duty.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify, through official 
sources, the presence in Vietnam of the 
4080th Strategic Reconnaissance Wing 
(redesignated as the 100th Strategic 
Reconnaissance Wing on June 25, 1966) 
from April 15, 1965 to July 14, 1965; 
and from April 21, 1966 to September 
14, 1966.

2.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


